   Case 9:19-mj-08349-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 1 of 6

A091(Rev.08/09)CriminalComplaint                                                                  y            D.C.
                              U NITED STATES D ISTRICT C O                             T
                                                                                                AtlC 22 221S

                                                                                               sD.OFCLX.'
                                                                                                        -W.RB.
              United StatesofAmerica


     SalvadorCHAM U,a/k/a 'SalvadorAmado,''
                                                             '
                                                             casexo. jq -ji4j
                                                                         (    -. -
          and 'SalvadorChamu-Amado,'



                                          CRIM INAL COM PLAINT

       1,thecomplainantin thiscase,statethatthefollowing istrueto the bestofmy knowledge and belief.
Onoraboutthedatets)of              Auqust15,2019         inthecountyof                     Palm Beach          inthe
   Southern    Districtof           Florida      ,thedefendantts)violated:
          CodeSection                                         OffenseDescription
Title8,ùnitedStatesCode,Section
1326(a)                                            Illegalre-entryafterdepodation




       Thiscrim inalcomplaintisbased on these facts:
SeeAttached Affidavit.




       W Continuedontheattachedsheet.



                                                                         Andv Korzen,Task Force Offi
                                                                                                   cer,HSI
                                                                                   Printed nam eand title

Sworntobeforemeandsigned in my presence.                                                           .   T
                                                                     '
                                                                                                  .x'
                                                                 x


oate, r/aaz/zx                                           /                     A        ,
                                                                                     Judge,
                                                                                          ssignature

Cityandstate:                W estPalm Beach,FL                          Bruce Reinhad,U.S.Magistrate Judge
                                                                                   Printed nameand title
Case 9:19-mj-08349-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 2 of 6



                            AFFIDAVIT O F A NDY KO RZEN
              UNITED STATES DEPARTM ENT OF HO M ELA ND SECURITY
                   IM M IG RATION AND CUSTOM S ENFO RCEM ENT

           1,Andy Korzen,being duly sworn,depose and state as follows:

                     am a Task Force Officer (TFO) with Homeland Security
    Investigations (HSl), and am also Depodation Officer with Immigration and
    CustomsEnforcement(ICE),and have been so employed foroversixteen years.
    I am currently assigned to HSI, W est Palm Beach, Florida. My duties and

    responsibilities include enforcing crim inaland adm inistrative im m igration Iaws of

    the United States. Ihave also conducted and padicipated in investigations ofthis

    nature.

          2.       This affidavit is based upon m y own knowledge as well as

    information provided to m e by otherIaw enforcem entofficers. This affidavitdoes

    notsetfodh every factknow n to m e regarding the investigation butonly those

    facts necessary to establish probable cause to believe that Sal
                                                                  vador CHAM U,

    also known as SalvadorAMADO ,and SalvadorC HAM U-AMADO com m i
                                                                 tted the

    offense of illegalre-entry afterdepodation,in violation of Title 8,United States

    Code,Section 1326(a).
          3.       O n or about August 15,2019,Salvador CHAM U .was arrested in

    Palm Beach County,Florida on charges ofdriving w ithouta valid driver's Iicense,

    and a violation of probation.He was booked and detained at the Palm Beach

    County Jail.

          4.       A review ofthe im m igration alien file assigned to SalvadorCHAM U

    shows thathe is a native and ci
                                  tizen ofM exico.Records fudhershow thaton or
Case 9:19-mj-08349-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 3 of 6



    aboutAugust4,2010,SalvadorCHAM U was ordered rem oved from the United

    States. The O rder of Rem ovalwas executed on or about January 28, 2015,

    w hereby SalvadorCHAM U w as rem oved from the United States and returned to

    M exico.

          5.     Iscanned Salvador CHAM U'S fingerprints taken in connection with

    his August 15,2019 arrestin Palm Beach County into the IAFIS system .Results

    confirm ed thatscanned fingerprints belong to the individualwho was previously

    rem oved from the United States,thatis SalvadorC HAM U.

          6.       perform ed a record check in the Com puter Linked Application

    Inform ationalM anagem ent System to determ ine if Salvador CHAM U filed an

    application for perm ission to reapply for adm ission into the United States after

    depodation or removal.After a search was performed in thatdatabase system ,

    no record was found to existindicating thatSalvadorC HAM U obtained consent

    from the Attorney General of the United States or from the Secretary of

    Homeland Security,forre-adm ission into the United States as required by Iaw.

          7.     Based on the foregoing, l subm it that probable cause exists to

    believe that,on oraboutAugust 15,2019,SalvadorCHAM U,an alien who has

    previously been depoded and rem oved from the United States,was found in the

    United States withouthaving received the express consentfrom the Attorney
Case 9:19-mj-08349-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 4 of 6



    General or the Secretary of the Depadm ent of Hom eland Security for re-

    adm ission into the United States, in violation of Ti
                                                        tle 8, United States Code,

    Section 1326(a).


                                                                  e     -
                                                        Andy Kor n
                                                        Task Force O fficer
                                                        Hom eland Security Investigations


    Subscribed and sworn to before me
    this 2..-$ day ofAugust2019        .




                                               crf''e
                                           .
                                   A 'S'
                                  ''
                       M      ,                    '
   Zy           > A .t
                     zazm
    BRUCE REINHART
    UNITED STATES MAG ISTRATE JUDGE
Case 9:19-mj-08349-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 5 of 6



                        UNITED STATES DISTRICT CO URT
                        SO UTHERN DISTRICT OF FLORIDA

                                    PENALTY SHEET

 Defendant's Nam e: SalvadorCham u,alèla ''SalvadorAm ado''and ''Salvador
 Cham u-Am ado''

 CaseNo:juj-,
            '7$4j -ycr
 Count#:1

    Illenalre-entrv afterrem oval

    Title 8 U.S.C.: 1326(a)
 *Max.penalty: up to 2 years ofimprisonment'
                                           ,1yearofsupervised release'
                                                                     ,a $250,000
 fine,and a mandatory$100 specialassessment
Case 9:19-mj-08349-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 6 of 6



                        UNITED STATES DISTRICT CO URT
                        SO UTHERN DISTRICT O F FLO RIDA

                              caseNo.I9-M Jj-BER
 UNITED STATES O F AM ERICA

 Vs .

 SALVADOR CHAM U,
 alva ''SalvadorAm ado,''
 and ''SalvadorCham u-Am ado,''

             Defendant,
                                      l

                             CRIM INA L COVER SHEET


        1.   Did this m atteroriginate from a m atterpending in the CentralRegion of
             the United StatesAttorney'sOffice priorto August9,2013 (Mag.Judge
             Alicia Valle)? Yes     No X
        2.   Did this m atteroriginate from a m atterpending in the Nodhern Region of
             the United StatesAttorney'sOffice priorto August8,2014 (Mag.Judge
             ShaniekMaynard)? Yes        No X

                                       Respectfully subm itted,

                                       A RIANA FAJA RDO O RSHAN
                                       UNITED STATES ATTO RNEY
                                                                       #
                                                '


                                 BY. ( t. ,'Lza
                                          - .
                                                              - i.                '
                                       susan R.O sborne
                                       AssistantUnited States Attorney
                                       Coud No.A5500797
                                       500 South Australian Ave,Suite 40O
                                       W estPalm Beach,Florida 33401
                                       TEL (561)209-1003
